DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
In the preliminary amendment filed on January 6, 2020, claim 1 has been cancelled, and claims 2-25 have been newly added.  Therefore, claims 2-25 are currently pending for examination. 

Information Disclosure Statement
The document C2 in the IDS filed on 6/18/2020 has not been considered because the date of publication for that NPL is not provided.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 9, 17, 19, 30-33, 37, 45 and 47 of U.S. Patent No. 9,998,804 (reference application) respectively. Claims 2-25 are generally broader than the respective claims 1-5, 9, 17, 19, 30-33, 37, 45 and 47 in U.S. Patent No. 9,998,804.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").
Reference application claim 1 corresponds to instant claim 2, 
reference application claim 2 corresponds to instant claim 3, 
reference application claim 3 corresponds to instant claim 4, 
reference application claim 4 corresponds to instant claim 5, 
reference application claim 5 corresponds to instant claim 6, 
reference application claim 17 corresponds to instant claim 7, 
reference application claim 19 corresponds to instant claim 8, 
reference application claim 9 corresponds to instant claim 9,
reference application claim 29 corresponds to instant claims 10 and 18,
reference application claim 30 corresponds to instant claim 11 and 19,
reference application claim 31 corresponds to instant claim 12 and 20, 
reference application claim 32 corresponds to instant claim 13 and 21, 
 reference application claim 33 corresponds to instant claim 14 and 22,

reference application claim 47 corresponds to instant claim 16 and 24,
reference application claim 37 corresponds to instant claim 17 and 25.

Claims 2, 3, 5-11, 13-19 and 21-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6, 14, 16, 26-29, 31, 39, 41, 51-54, 61, 64 and 66 of U.S. Patent No. 10,542,332 (reference application) respectively. Claims 2, 3, 5-11, 13-19 and 21-25 are generally broader than the respective claims 1-4, 6, 14, 16, 26-29, 31, 39, 41, 51-54, 61, 64 and 66 in U.S. Patent No. 10,542,332.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").
Reference application claim 1 corresponds to instant claim 2, 
reference application claim 2 corresponds to instant claim 3, 
reference application claim 3 corresponds to instant claim 5, 
reference application claim 4 corresponds to instant claim 6, 
reference application claim 14 corresponds to instant claim 7, 
reference application claim 16 corresponds to instant claim 8, 
reference application claim 6 corresponds to instant claim 9,
reference application claim 26 corresponds to instant claim 10,

reference application claim 12 corresponds to instant claim 12, 
reference application claim 28 corresponds to instant claim 13, 
 reference application claim 29 corresponds to instant claim 14,
 reference application claim 39 corresponds to instant claim 15,
reference application claim 41 corresponds to instant claim 16,
reference application claim 31 corresponds to instant claim 17,
reference application claim 51 corresponds to instant claim 18,
reference application claim 52 corresponds to instant claim 19,
reference application claim 53 corresponds to instant claim 21, 
reference application claim 54 corresponds to instant claim 22, 
reference application claim 64 corresponds to instant claim 23,
reference application claim 66 corresponds to instant claim 24,
reference application claim 61 corresponds to instant claim 25.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 10 and 18 recites the abbreviation “PPE” but does not provide what the abbreviation stands for. For the purpose of examination, Examiner will assume as “personal protective equipment”. The dependent claims 11-17 and 19-25 are also rejected since they depend from the rejected independent claims.

Allowable Subject Matter
Claims 2-25 would be allowable for similar reasons in the parent case if they overcome the double patenting rejections and the 112 rejections set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687